DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 09/28/2021, has been added. 

     Claims 1-45 have been canceled.
     Claims 1-37 have been canceled previously.

     Claims 46-50, 54, 57 and 58 have been amended.

     Claims 46-58 are pending. 

                                                   EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  Authorization for this Examiner’s Amendment was given in an interview with applicant’s representative Casey Donahoe on 12/30/2021. 

5.  Cancel claims 51-53.

REASONS FOR ALLOWANCE

6. Upon reconsideration of applicant’s canceled / amended claims as well as applicant’s remarks, filed 09/28/2021,
    the previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description,
    under 35 U.S.C. § 102(a)(1) as being anticipated by Guild et al. (US 2010/0166748),
    under 35 U.S.C. 103 as being unpatentable over in view of Guild et al. (US 2010/0166748)  in view of Rother et al. (US 2012/0225056), Has et al. (US 2010/029164) and Lambris et al. (US 2011/0060127) and Block et al. (US 2014/0370012) and
     under the judicially created doctrine of non-statutory-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,280,215 have been withdrawn.

     As indicated previously due to high polymorphism of antibodies, the claimed anti-MG4 domain antibodies recited in claims 14-19 (and Tables 1-6) are deemed structurally distinct on the primary amino acid basis. 
     These particular anti-MG4 domain antibodies do not appear to known or taught in the prior art. 
     The prior art neither suggest or teaches these particular anti-MG4 antibodies having the exact chemical structure of the claimed anti-MG4 antibodies.  

     Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

7.  No claim allowed.
    
8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner 
Technology Center 1600
Art Unit 1644
December 30, 2021